Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 03/01/2022.
Claims 26-40 are allowed in this office action.

Allowable Subject Matter
Claims 26-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Independent claims, the primary reason for allowance is, A system for metering a granular material for packaging in pouches, the system comprising: a hopper defining a hopper cavity configured to hold a granular material; and a measuring system configured to measure the granular material, the measuring system including, a plate defining a measuring cavity, carrier configured to slide in the hopper cavity, carrier being connected to moveable end blocks within the hopper, and a tube fixed to the carrier, the carrier being configured to move the tube in a reciprocating manner between a first position and a second position, the tube being unaligned with the measuring cavity in the first position and aligned with the measuring cavity in the second position, the measuring system being configured to move a portion of the granular material from the hopper cavity to the measuring cavity when the tube is in the first position, and 3Atty. Dkt. No. 24000R-000051-US-COA U.S. Application No. 16/526,451 the measuring system being configured to move the portion of the granular material from the measuring cavity to a pouch making machine when the tube is in the second position.. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731